238 S.W.3d 684 (2007)
STATE of Missouri, Respondent,
v.
Megal COLE, Appellant.
No. ED 88493.
Missouri Court of Appeals, Eastern District, Division Three.
September 25, 2007.
Motion for Rehearing and/or Transfer Denied November 8, 2007.
Application for Transfer Denied December 18, 2007.
Kent Denzel, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 8, 2007.

ORDER
PER CURIAM.
Megal Cole ("defendant") appeals the judgment of the trial court on his conviction for one count of burglary in the first degree and one count of stealing a motor vehicle. Defendant claims the court erred in denying his request to proceed pro se, the court erred in overruling his objection to the state's peremptory strike of an African-American venireperson, and the court erroneously allowed introduction of evidence of uncharged offenses.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).